Parker C. J.
A majority of the Court are against granting a divorce. One instance of adultery was proved, but there is reason to think that the husband was the cause of its being committed. It would- be a dangerous principle to establish, that a husband who has suspicions of the infidelity of his wife, shall be allowed to lay a train which may lead her to the commission of adultery, in order that he may take advantage of ‘it to obtain a divorce. As we are clear that the adultery proved was committed with the knowledge and consent of the libellant, and probably with his connivance, a divorce will not be granted.